Title: Thomas Jordan to Thomas Jefferson, 20 April 1818
From: Jordan, Thomas
To: Jefferson, Thomas


                    
                        
                            Sir
                            Washington 20th April 1818
                        
                        Being empowered by the above Gentlemen to collect all sums due to them, I beg leave to annex your Small acct,  which I shall thank you to send me the amt of to the care of Doctor May of this City. your sending the amount by Return of Post will oblige Sir
                        
                            your most Obedt and very Humble Servt
                            Thos Jordan
                        
                    
                    
                        at head of text:
                        
                            
                                Thos Jefferson Esqr &c To Kimber & Richardson Philadelphia
                                }
                                Dr
                            
                            
                                1814 For the Emporium of Arts & Sciences 3 Volms  New Series
                                }
                                $10.50
                            
                        
                    
                